OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster Avenue Berwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2014 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 92.5% Shares Value CONSUMER DISCRETIONARY - 15.8% AUTO COMPONENTS - 1.9% Spartan Motors, Inc. # $ AUTOMOBILES - 1.1% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE - 1.8% Ruth's Hospitality Group, Inc. HOUSEHOLD DURABLES - 1.5% Hooker Furniture Corp. LEISURE PRODUCTS - 5.1% Callaway Golf Co. Leapfrog Enterprises, Inc.+ SPECIALTY RETAIL - 2.1% bebe stores, inc. TEXTILES, APPAREL & LUXURY GOODS - 2.3% Crocs, Inc.+ ENERGY - 8.8% ENERGY EQUIPMENT & SERVICES - 3.8% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS - 5.0% Evolution Petroleum Corp. Hallador Energy Co. VAALCO Energy, Inc.+ Warren Resources, Inc.+ FINANCIALS - 7.4% COMMERCIAL BANKS - 1.9% City Holding Co. See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 92.5% (Continued) Shares Value FINANCIALS - 7.4% (Continued) INSURANCE - 1.8% Hallmark Financial Services, Inc. #+ $ REAL ESTATE INVESTMENT TRUSTS - 1.2% Cedar Realty Trust, Inc. THRIFTS & MORTGAGE FINANCE - 2.5% Dime Community Bancshares, Inc. HEALTH CARE - 3.0% BIOTECHNOLOGY - 3.0% Myriad Genetics, Inc.+ INDUSTRIALS - 23.0% BUILDING PRODUCTS - 1.3% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES - 8.4% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING - 2.7% Granite Construction, Inc. ELECTRICAL EQUIPMENT - 2.0% Encore Wire Corp. MACHINERY - 4.3% FreightCar America, Inc. Graham Corp. MARINE - 2.4% Diana Shipping, Inc.+ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 92.5% (Continued) Shares Value INDUSTRIALS - 23.0% (Continued) TRADING COMPANIES & DISTRIBUTORS - 1.9% Houston Wire & Cable Co. $ INFORMATION TECHNOLOGY - 21.6% ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 6.8% Mercury Systems, Inc.+ Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ IT SERVICES - 3.1% ModusLink Global Solutions, Inc.+ Unisys Corp.+ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 8.8% Advanced Energy Industries, Inc.+ Micrel, Inc. Rudolph Technologies, Inc.+ Silicon Image, Inc.+ TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 2.9% Synaptics, Inc.+ MATERIALS - 10.5% CHEMICALS - 5.9% Intrepid Potash, Inc.+ KMG Chemicals, Inc. # Landec Corp.+ METALS & MINING - 4.6% Olympic Steel, Inc. Stillwater Mining Co.+ See Accompanying Notes to Schedules of Investments. BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 92.5% (Continued) Shares Value TELECOMMUNICATION SERVICES - 2.4% DIVERSIFIED TELECOMMUNICATION SERVICES - 2.4% Vonage Holdings Corp.+ $ TOTAL COMMON STOCKS (Cost $364,286,235) $ MONEY MARKET FUNDS - 7.1% Shares Value Fidelity Institutional Money Market Portfolio -Select Class, 0.01%^ $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS(Cost$36,095,947) $ TOTAL INVESTMENTS AT VALUE - 99.6% (Cost $400,382,182) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.4% NET ASSETS - 100.0% $ # The Fund owned 5% or more of the company's outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 4). + Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2014. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 26.2% Shares Value CONSUMER DISCRETIONARY - 2.1% AUTO COMPONENTS - 0.3% Superior Industries International, Inc. $ HOTELS, RESTAURANTS & LEISURE - 1.0% Carnival Corp. HOUSEHOLD DURABLES - 0.7% Newell Rubbermaid, Inc. TEXTILES, APPAREL & LUXURY GOODS - 0.1% Rocky Brands, Inc. CONSUMER STAPLES - 0.2% PERSONAL PRODUCTS - 0.2% Avon Products, Inc. ENERGY - 3.2% ENERGY EQUIPMENT & SERVICES - 0.5% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS - 2.7% Chesapeake Energy Corp. Devon Energy Corp. Peabody Energy Corp. Suncor Energy, Inc. FINANCIALS - 4.2% COMMERCIAL BANKS - 0.9% Huntington Bancshares, Inc. DIVERSIFIED FINANCIAL SERVICES - 0.6% JPMorgan Chase & Co. INSURANCE - 1.4% Aflac, Inc. Hartford Financial Services Group, Inc. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 26.2% (Continued) Shares Value FINANCIALS - 4.2% (Continued) REAL ESTATE INVESTMENT TRUSTS - 1.3% FelCor Lodging Trust, Inc. $ Mack-Cali Realty Corp. HEALTH CARE - 0.8% HEALTH CARE EQUIPMENT & SUPPLIES - 0.1% CryoLife, Inc. PHARMACEUTICALS - 0.7% GlaxoSmithKline plc - ADR INDUSTRIALS - 3.6% COMMERCIAL SERVICES & SUPPLIES - 2.6% Ennis, Inc. # Pitney Bowes, Inc. US Ecology, Inc. MACHINERY - 1.0% Joy Global, Inc. INFORMATION TECHNOLOGY - 7.7% COMMUNICATIONS EQUIPMENT - 0.6% PCTEL, Inc. # ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 3.2% Corning, Inc. FLIR Systems, Inc. Methode Electronics, Inc. OFFICE ELECTRONICS - 0.4% Xerox Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 1.5% Intel Corp. Tessera Technologies, Inc. See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 26.2% (Continued) Shares Value INFORMATION TECHNOLOGY - 7.7% (Continued) SOFTWARE - 2.0% CA, Inc. $ Microsoft Corp. Symantec Corp. MATERIALS - 1.5% CHEMICALS - 0.7% Mosaic Co. (The) METALS & MINING - 0.8% Cliffs Natural Resources, Inc. UTILITIES - 2.9% ELECTRIC UTILITIES - 2.9% Exelon Corp. FirstEnergy Corp. PPL Corp. TOTAL COMMON STOCKS (Cost $533,227,015) $ PREFERRED STOCKS - 15.2% Shares Value ENERGY - 0.6% OIL, GAS & CONSUMABLE FUELS - 0.6% Chesapeake Energy Corp., 5.00% - CV $ Chesapeake Energy Corp., 5.75% - 144A - CV FINANCIALS - 10.0% CAPITAL MARKETS - 0.5% Affiliated Managers Group, Inc., 5.25% Affiliated Managers Group, Inc., 6.375% COMMERCIAL BANKS - 2.3% Wells Fargo & Co., 5.20% - Series N Wells Fargo & Co., 5.25% - Series P DIVERSIFIED FINANCIAL SERVICES - 1.3% JPMorgan Chase & Co., 5.45% - Series P See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS - 15.2% (Continued) Shares Value FINANCIALS - 10.0% (Continued) INSURANCE - 0.8% Aflac, Inc., 5.50% $ REAL ESTATE INVESTMENT TRUSTS - 4.4% Alexandria Real Estate Equity, Inc., 7.00% - Series D - CV Felcor Lodging Trust, Inc., 7.80% Felcor Lodging Trust, Inc., 8.00% Health Care REIT, Inc., 6.50% - Series I Kimco Realty Corp., 6.90% - Series H Kimco Realty Corp., 6.00% - Series I Kimco Realty Corp., 5.50% - Series J Kimco Realty Corp., 5.625% - Series K Public Storage, 6.35% - Series R Public Storage, 5.90% - Series S Public Storage, 5.75% - Series T Public Storage, 5.375% - Series V THRIFTS & MORTGAGE FINANCE - 0.7% New York Community Capital Trust V,6.00% - CV INDUSTRIALS - 2.6% COMMERCIAL SERVICES & SUPPLIES - 1.4% Pitney Bowes, Inc., 5.25% Pitney Bowes, Inc., 6.70% MACHINERY - 1.2% Stanley Black & Decker, Inc., 5.75% MATERIALS - 2.0% METALS & MINING - 2.0% Cliffs Natural Resources, Inc., 7.00% - Series A - CV TOTAL PREFERRED STOCKS (Cost $358,519,141) $ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-38.6% Par Value Value CONSUMER DISCRETIONARY - 7.5% DIVERSIFIED CONSUMER SERVICES - 0.2% Service Corp. International, 7.50%, due 04/01/27 $ $ HOTELS, RESTAURANTS & LEISURE - 0.9% Ruby Tuesday, Inc., 7.625%, due 05/15/20 HOUSEHOLD DURABLES - 1.7% D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE PRODUCTS - 1.2% Brunswick Corp., 144A, 4.625%, due 05/15/21 Brunswick Corp., 7.125%, due 08/01/27 Smith & Wesson Holding Corp., 144A, 5.875%, due 06/15/17 MULTI-LINE RETAIL - 1.3% Family Dollar Stores, Inc., 5.00%, due 02/01/21 SPECIALTY RETAIL - 2.2% Best Buy Co., Inc., 3.75%, due 03/15/16 Best Buy Co., Inc., 5.00%, due 08/01/18 Best Buy Co., Inc., 5.50%, due 03/15/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES - 0.2% FOOD PRODUCTS - 0.2% General Mills, Inc., 4.15%, due 02/15/43 ENERGY - 2.2% OIL, GAS & CONSUMABLE FUELS - 2.2% Chesapeake Energy Corp., 2.75%, due 11/15/35 CV Peabody Energy Corp., 4.75%, due 12/15/41 CV See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-38.6% (Continued) Par Value Value FINANCIALS - 0.7% REAL ESTATE INVESTMENT TRUSTS - 0.7% Health Care REIT, Inc., 4.95%, due 01/15/21 $ $ HEALTH CARE - 9.8% BIOTECHNOLOGY - 2.8% Amgen, Inc., 1.875%, due 11/15/14 HEALTH CARE EQUIPMENT & SUPPLIES - 2.3% CareFusion Corp., 5.125%, due 08/01/14 Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES - 3.1% Express Scripts Holding Co., 2.75%, due 11/21/14 Express Scripts Holding Co., 2.10%, due 02/12/15 Hanger Orthopedic Group, Inc., 7.125%,due 11/15/18 HealthSouth Corp., 5.75%, due 11/01/24 PHARMACEUTICALS - 1.6% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS - 3.9% COMMERCIAL SERVICES & SUPPLIES - 1.4% Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.00%, due 03/15/19 MACHINERY - 2.5% Navistar International Corp., 3.00%, due 10/15/14 See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS-38.6% (Continued) Par Value Value INFORMATION TECHNOLOGY - 10.4% COMMUNICATIONS EQUIPMENT - 2.4% InterDigital, Inc., 2.50%, due 03/15/16 CV $ $ Nokia Corp., 5.375%, due 05/15/19 Nokia Corp., 6.625%, due 05/15/39 IT SERVICES - 1.6% WEX, Inc., 144A, 4.75%, due 02/01/23 SOFTWARE - 4.6% Nuance Communications, Inc., 2.75%,due 11/01/31 CV TIBCO Software, Inc., 2.25%, due 05/01/32 CV TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 1.8% Apple, Inc., 3.85%, due 05/04/43 NetApp, Inc., 3.25%, due 12/15/22 MATERIALS - 2.9% CONTAINERS & PACKAGING - 0.0%* Silgan Holdings, Inc., 144A, 5.50%, due 02/01/22 METALS & MINING - 2.9% Alcoa, Inc., 5.87%, due 02/23/22 Newmont Mining Corp., 1.25%, due 07/15/14 CV UTILITIES - 1.0% ELECTRIC UTILITIES - 1.0% PPL Energy Supply LLC, 5.40%, due 08/15/14 TOTAL CORPORATE BONDS (Cost $901,155,758) $ MONEY MARKET FUNDS - 19.9% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ $ Fidelity Institutional Money Market Portfolio - Select Class, 0.01%^ See Accompanying Notes to Schedules of Investments. BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 19.9% (Continued) Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.03%^ $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS(Cost$476,391,062) $ TOTAL INVESTMENTS AT VALUE - 99.9% (Cost $2,269,292,976) $ OTHER ASSETS IN EXCESS OF LIABILITIES -0.1% NET ASSETS - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. ADR - American Depositary Receipt. CV - Convertible Security. # The Fund owned 5% or more of the company's outstanding voting shares thereby making the company an affiliated company as that term is defined in the Investment Company Act of 1940 (Note 4). * Percentage rounds to less than 0.1%. ^ The rate shown is the 7-day effective yield as of March 31, 2014. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) COMMON STOCKS - 85.8% Shares Value CONSUMER DISCRETIONARY - 6.9% AUTOMOBILES - 1.6% Thor Industries, Inc. $ HOTELS, RESTAURANTS & LEISURE - 1.1% Carnival Corp. HOUSEHOLD DURABLES - 2.9% Harman International Industries, Inc. SPECIALTY RETAIL - 1.3% Gap, Inc. (The) CONSUMER STAPLES - 0.8% PERSONAL PRODUCTS - 0.8% Avon Products, Inc. ENERGY - 14.3% ENERGY EQUIPMENT & SERVICES - 6.9% Diamond Offshore Drilling, Inc. Helmerich & Payne, Inc. Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS - 7.4% Chevron Corp. Devon Energy Corp. Suncor Energy, Inc. FINANCIALS - 13.5% CAPITAL MARKETS - 3.2% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS - 3.5% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES - 3.0% JPMorgan Chase & Co. INSURANCE - 3.1% Assured Guaranty Ltd. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 85.8% (Continued) Shares Value FINANCIALS - 13.5% (Continued) INSURANCE - 3.1% (Continued) Unum Group $ THRIFTS & MORTGAGE FINANCE - 0.7% New York Community Bancorp, Inc. HEALTH CARE - 2.1% PHARMACEUTICALS - 2.1% GlaxoSmithKline plc - ADR INDUSTRIALS - 9.5% COMMERCIAL SERVICES & SUPPLIES - 3.7% Pitney Bowes, Inc. CONSTRUCTION & ENGINEERING - 3.3% Jacobs Engineering Group, Inc.+ MACHINERY - 2.5% Joy Global, Inc. INFORMATION TECHNOLOGY - 22.0% COMMUNICATIONS EQUIPMENT - 2.7% ADTRAN, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS - 7.7% Corning, Inc. FLIR Systems, Inc. Itron, Inc.+ OFFICE ELECTRONICS - 1.4% Xerox Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.5% Intel Corp. SOFTWARE - 6.8% CA, Inc. See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 85.8% (Continued) Shares Value INFORMATION TECHNOLOGY - 22.0% (Continued) SOFTWARE - 6.8% (Continued) Microsoft Corp. $ Symantec Corp. TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS - 0.9% Hewlett-Packard Co. MATERIALS - 12.3% CHEMICALS - 1.2% Mosaic Co. (The) METALS & MINING - 11.1% Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Nucor Corp. Reliance Steel & Aluminum Co. UTILITIES - 4.4% ELECTRIC UTILITIES - 4.4% FirstEnergy Corp. PPL Corp. TOTAL COMMON STOCKS (Cost $13,791,158) $ See Accompanying Notes to Schedules of Investments. BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 12.7% Shares Value Fidelity Institutional Money Market Portfolio -Select Class, 0.01%^ $ Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.03%^ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.01%^ TOTAL MONEY MARKET FUNDS(Cost$2,607,941) $ TOTAL INVESTMENTS AT VALUE - 98.5% (Cost $16,399,099) $ OTHER ASSETS IN EXCESS OF LIABILITIES -1.5% NET ASSETS - 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2014. See Accompanying Notes to Schedules of Investments. THE BERWYN FUNDS NOTES TO SCHEDULES OF INVESTMENTS March 31, 2014 (Unaudited) 1.Securities Valuation Securities of Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund (the “Funds”) are valued at their market value, which usually means the last quoted sales price on a security’s principal exchange or, in the case of an equity security listed on the National Association of Dealers’ Automated Quotation System (“NASDAQ”), its NASDAQ Official Closing Price. Securities not traded on the valuation date and securities not listed on an exchange (including NASAQ) are valued at the last quoted bid price.All other securities, including securities in which the quotations are considered by the Funds’ investment advisor to be unreliable due to significant market or other events, are priced at their fair value as determined in good faith pursuant to procedures adopted by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Factors in determining portfolio investments subject to fair value determination include, but are not limited to the following:only a bid price or an asked price is available; the spread between bid and asked prices is substantial; infrequency of sales; the thinness of the market; the size of reported trades; a temporary lapse in the provision of prices by a reliable pricing source, and actions of the securities markets, such as the suspension or limitation of trading. Generally accepted accounting principles (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs Corporate Bonds and certain Preferred Stocks held by Berwyn Income Fund are classified as Level 2 since values are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of March 31, 2014, by security type: Berwyn Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
